IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,221-02


EX PARTE GEORGE ALVIN JONES, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 03-07-04926-CR(2) IN THE 410TH JUDICIAL DISTRICT COURT
FROM MONTGOMERY COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to deadly conduct
and originally received five years' deferred adjudication community supervision.  His guilt was later
adjudicated, and he was sentenced to ten years' imprisonment. 
	On July 16, 2008, this Court denied Applicant's first 11.07 writ of habeas corpus, which
raised substantive challenges to the merits of this conviction.  On April 13, 2009, Applicant filed
this, his second writ of habeas corpus, in the trial court.  In this writ, Applicant raises two claims
pertaining to time credit.  The trial court has entered findings of fact and conclusions of law,
recommending that relief be granted in part and denied in part. (1)
  However, because Applicant's time
credit claims were available and could have been raised in his first writ of habeas corpus, this Court
may not consider the merits of the instant application or grant relief on the instant application.  Ex
parte Whiteside, 12 S.W.3d 819, 821 (Tex. Crim. App. 2000).  Therefore, this writ is dismissed as
a subsequent application pursuant to Article 11.07 §4. 

Filed: December 9, 2009
Do not publish  
1. The trial court recommends that Applicant be granted credit for five days of time he
spent in jail prior to his release to deferred adjudication community supervision.  Because this is
pre-sentencing jail time, the trial court may correct Applicant's credit by the entry of a judgment
nunc pro tunc.  Ex parte Ybarra, 149 S.W.3d 147, 148-149 (Tex. Crim. App. 2004).